Exhibit 10.1

 

AMENDMENT 2004-I

 

BECKMAN COULTER, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN

 

WHEREAS, Beckman Coulter, Inc. (the “Company”), a Delaware corporation,
maintains the Beckman Coulter, Inc. Executive Deferred Compensation Plan (the
“Plan”); and

 

WHEREAS, the Company previously amended the Plan to provide that any premium
units credited under the Plan with respect to deferrals of compensation on and
after April 1, 2004 be settled in cash as opposed to shares of Company stock;

 

WHEREAS, the Company now desires to amend the Plan to provide that any premium
units credited under the Plan with respect to deferrals of compensation on and
after April 1, 2004 shall be settled in Company stock and charged against the
applicable share limits of a Company equity compensation plan;

 

WHEREAS, the Company has the right to amend the Plan;

 

NOW, THEREFORE, Section 6.1(b) of the Plan is hereby amended to read as follows,
effective immediately:

 

“(b)                   Manner of Distribution.  The amount to be paid to the
Participant shall be the vested portion of the Participant’s Accounts.  The form
of payment of any distribution required pursuant to this Plan (including, for
this purpose, any distribution in respect of a withdrawal pursuant to
Section 6.3) shall be determined as follows:

 

(i)  Amounts not denominated as Stock Units as of the date of distribution shall
be paid in cash and valued as of the date the amount of the distribution is
determined.

 

(ii)  If, as of the date of distribution, benefits continue to be denominated as
Stock Units, then the benefit attributable to the Stock Units credited to a
Participant’s Accounts shall, subject to following provisions of this clause
(ii),

 

1

--------------------------------------------------------------------------------


 

be distributed in an equal number of shares of Common Stock.  Shares of Common
Stock that are delivered in payment of Premium Units (including Dividend
Equivalent Stock Units) that are credited in respect of a Bonus and/or Sign-On
Credit on or after April 1, 2004 shall be charged against the applicable share
limits of a Company equity compensation plan.  To the extent that an
insufficient number of shares of Common Stock remain available under any such
plan to cover a payment of such Stock Units in the form of Common Stock, the
Stock Units that exceed the number of shares of Common Stock then available
within the applicable share limits of such plan shall be settled in cash.  In
addition, any fractional Stock Unit interest shall be settled in cash.  The
settlement amount of any Stock Unit to be settled in cash shall equal the Fair
Market Value of a share of Common Stock determined as of the date used by the
trustee of the Trust to determine the taxable income reportable with respect to
such distribution.”

 

IN WITNESS WHEREOF, this Amendment 2004-I is hereby adopted this 7th day of
October, 2004.

 

 

 

BECKMAN COULTER, INC.

 

 

 

 

 

By

/s/ Fidencio M. Mares

 

 

 

 

 

 

Its

Vice President, Human Resources and

 

 

 

Corporate Communications

 

 

2

--------------------------------------------------------------------------------